Kellogg, J. (dissenting):
I think the evidence of defendant Budd as to Oles being employed as a' carpenter and on the premises until September twentieth was competent. It had this bearing at least on the credit to be given to the testimony of plaintiff on the charge of inhuman treatment, and was so remote on any charge of adultery that it could have had no bearing on that; besides the referee does not find that plaintiff was guilty of adultery with Oles.
.. The evidence of witness King, as to what Greenwood said to him, “He told me not to say anything,” is so far immaterial as to lack any weight. This was after the occurrence sworn to and tends to prove nothing. The adultery sworn to was not proven by doubtful circumstances. Such circumstances as might be colored or given a criminal meaning by any expression Greenwood could have used then, or later, that what was by him said is wholly immaterial as bearing on the act of adultery.
I think the judgment should be affirmed.
Judgment reversed and referee discharged,-and new trial granted with costs to abide event.